DETAILED ACTION
Response to Arguments
Applicant's arguments filed 12/6/19 have been fully considered but they are not persuasive.
 	Regarding the claim objection, the part (b) software clause should be deleted from the claim.
 	Regarding the 112 rejections, claim 4 (and new claim 31) are not resolved, because the "spiral" phrase merely further describes a manner of usage, and does not further limit the structure of the system.  In other words, the resulting spiral functionality depends on where the receivers are implanted (i.e. in a method).  Examiner suggests incorporating claim 4 into claim 3.
 	Regarding claims 13 and 14, rewriting these as independent claims merely transforms the 112(b)/(d) issue into a duplicate claim scope issue.  These claims also do not require an epicardial limitation, and thus would not overcome the previous rejection with Hastings.
 	Regarding the prior art, Applicant asserts Hastings does not show epicardial pacemakers or receivers as recited.  However, Hastings shows leadless epicardial pacemaker systems (Paragraphs 8, 76).  It is also noted that Cox (previously cited; abstract: satellite devices attached to an exterior surface of the heart), Regnier (previously cited; Paragraph 4, 28, 50, 54), and Jacobson (US 2016/0030757: Paragraphs 39, 42: attach to outside of cardiac chamber) also show a leadless epicardial pacemaker system.
Claim Objections
Claim objected to because of the following informalities:  
Claims 1, 13 and 14: At part (b), the claim recites "software".  Software, by itself, is merely a set of intangible instructions, and would not be considered patent-eligible subject matter.  See MPEP 2106.03(I). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 12, 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4, 31: Scope is unclear since reciting receivers configured to "induce a spiral movement/operation of the heart" and further appending "to effect a spiral contraction of the ventricles" to the phrase "from the apex to the base (of the heart)" merely further describes a manner of usage (i.e. in a method), and does not further limit the structure of the system.  
Claim 12: Scope is unclear since the claim merely rephrases limitations that have already been addressed by previous claims, and as such, does not further limit the subject matter.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 12, 31 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 4, 12, 31: Does not further limit the subject matter.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 22-24, 26-29, 31, 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hastings (US 2006/0085041).
 	Regarding claim 1, Hastings discloses the same invention as claimed, including an epicardial (Paragraphs 8, 76) pacemaker having a case (Figure 2B: any of pacing controller 240, pacemaker 290, seeds 220; Paragraphs 51, 59, 65), electrical circuitry sealed within the case (Paragraphs 51, 65, 71; Figure 3: pacing controller circuitry; Figure 4: seed circuitry), an electrode having a tip and being electrically coupled to the electrical circuitry (Paragraphs 49, 51, 59, 74), wherein the electrical circuitry of the pacemaker is configured to provide one or more functions to treat one or more conditions of the heart (abstract; Paragraphs 51, 65, 71; Figures 3, 4), and epicardial (Paragraphs 8, 76) receivers that detect and relay electrical signals from the heart corresponding to the operation of the heart (Figure 1: seeds 20; Figures 2A-B: seeds 220; Paragraph 51, end: seeds may wherein said receivers and said pacemaker communicate wirelessly with each other (Figures 1, 2A-B; Paragraphs 49, 51, 61), and wherein said pacemaker and said receivers are implantable (Figure 2B).
 	Regarding claim 2, Hastings discloses the receivers are configured to deliver an electrical impulse to the heart (Paragraphs 49, 71).
 	Regarding claim 3, Hastings discloses the receivers are configured to deliver electrical impulses to the heart to pace the myocardium consecutively (Paragraph 77: seeds can be fired in any order, seeds may be fired sequentially).  The phrase "from the apex toward the base of the heart" has been considered, but merely describes an intended result based on how the device may be used (i.e. in a method), and does not further limit the structure of the system.
 	Regarding claims 4, 31, the recitation of receivers being configured to "induce a spiral movement/operation of the heart" has been considered, but amounts to a manner of use (i.e. in a method), since this functionality depends on where the receivers are implanted.  In addition, further appending "to effect a spiral contraction of the ventricles" to the phrase "from the apex to the base (of the heart)" has been considered, but this merely further describes the intended result, and is still based on how the device may be used (i.e. in a method), and does not further limit the structure of the system.
 	Regarding claim 5, the claim merely rephrases limitations that have already been addressed by previous claims (e.g. receivers configured to detect heart activity, receivers configured to deliver pacing consecutively).  In addition, the phrase at lines 2-4 of the claim pertaining to receiver locations merely describes intended implant locations and does not further impart structural limitations on the system.  Furthermore, each receiver would inherently provide information at its respective location.  Hastings further discloses wherein each said receiver receives pacing instructions from said pacemaker through wireless communications with said pacemaker (Figures 1, 2A-B; Paragraphs 49, 51, 61). 	
 	Regarding claim 7, Hastings discloses the pacemaker circuitry processes sensing signals received from the respective receivers (Paragraph 75: seeds can transmit local ECG info to master device or to each other) and communicates actuation signals to one or more of said receivers to cause the one or more said receivers to deliver an electrical impulse (Paragraph 52; Paragraph 75: seed may also actuate other seeds).
Regarding claim 22, the claim merely rephrases limitations that have already been addressed by previous claims.  The phrase "to replicate the operation of a normally functioning heart" has been considered, but merely describes an intended result based on how the device may be used (i.e. in a method), and does not further limit the structure of the system.  Nevertheless, it is at least implied, if not inherent, that the function of a pacemaker (such as that disclosed by Hastings) is to replicate the operation of a normally functioning heart.
Regarding claim 23, Hastings discloses each receiver is wirelessly powered via circuitry that converts at least RF energy into electrical energy (Paragraph 52).
Regarding claim 24, Hastings discloses each receiver includes a capacitor (Paragraph 13; Figure 4).
Regarding claim 26, the broadest reasonable interpretation of the claim covers the standard construction of a pacemaker with leads (see claim 27 below) or the standard construction of a leadless "seed" or "satellite" pacemaker, as shown by Hastings.  Hastings discloses a seed (considered a pacemaker, since it delivers pacing pulses) comprises a multi-part pacemaker, including at least one first part including an electrode (e.g. Figure 7: electrode 705; Paragraph 81, end: electrode may be on anchoring tines) having a first end for implantation in a mammalian heart (distal end of electrode 705 or distal electrode tip of an anchoring tine) and a second end (the other end of 
Regarding claim 27, the broadest reasonable interpretation of the claim covers the standard construction of a pacemaker with leads, as shown by Hastings.  Hastings discloses a pacemaker with leads (Figure 2B: 290; Paragraphs 3, 51, 59, 65, 75) including at least one first part (wired intracardiac lead) including an electrode that is implantable in a mammalian heart separate from said second part, and at least one second part including a case and circuitry sealed within said case (pacemaker "can" or housing), wherein said second part is separately implantable to connect with said first part when said first part is implanted in said mammalian heart (pacemaker "can" or housing is separably connectable to leads through header).
Regarding claim 28, Hastings discloses the same invention as claimed, including configuring a pacemaker to deliver electrical impulses to a heart (Figure 2B: any of pacing controller 240, pacemaker 290, seeds 220; Paragraphs 51, 59, 65), implanting the pacemaker at a location to deliver electrical impulses to the heart (Figure 2B: pacing controller, pacemaker, and seeds are implanted), said pacemaker having pacing circuitry (Paragraphs 51, 65, 71; Figure 3: pacing controller circuitry; Figure 4: seed circuitry), implanting a plurality of receivers at a respective plurality of locations on the heart to be monitored and regulated via delivery of electrical impulses to those respective plurality of locations (Figure 2B: seeds 220), monitoring and communicating the heart activity at the respective locations from said receivers to said pacing circuitry (Figure 1: seeds 20; Figures 2A-B: seeds 220; Paragraph 51, end: seeds may communicate sensed information; Paragraph 75: seeds may transmit local ECG to master device or other seeds), monitoring and processing the received heart 
Regarding claim 29, Hastings discloses wireless communication (Figures 1, 2A-B; Paragraphs 49, 51, 61).
Regarding claim 32, Hastings discloses each implantable epicardial receiver has an electrode (Paragraphs 49, 51, 59, 74).
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 12-21, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hastings (US 2006/0085041) in view of Cox (US 6,141,588).
 	Regarding claim 8, Hastings discloses the pacing circuitry receives sensed heart signals from the receivers (Paragraph 75) and is configured to control pacing so as to improve heart function (Paragraphs 7, 77).  Hastings does not disclose details of the pacing control protocol.  However, Cox teaches a similar leadless pacemaker system comprising a master control device (abstract; Figure 1: planet 100) and leadless receivers (Figure 1: satellites 200), where the satellites communicate sensed heart signals to the planet and the planet communicates pacing actuation signals to the satellites (abstract; Col. 6, lines 58-67), wherein the pacing circuitry is configured with instructions to process sensed heart signals and determine which receivers require pacing through delivery of an electrical 
 	Regarding claim 12, any heart pacemaker, such as that shown by Hastings or Cox, is configured to induce contraction of the heart.  The remainder of the claim incorporates previous claims 10 and 11, which merely rephrased limitations that have already been addressed by previous claims (e.g. see claim 7).  For instance, receivers configured to pace consecutively are the same as actuating receivers in a time sequence.  In addition, the phrase "to produce a normal contraction of the heart" has been considered, but merely describes an intended result based on how the device may be used (i.e. in a method), and does not further limit the structure of the system.
 	Regarding claim 13, the claim merely rephrases limitations that have already been addressed by previous claims, and further describes that the contraction of the heart is produced "by actuating the heart fibers".  Further describing the biomechanics behind a heart contraction does not impart further structural limitations on the system.  The remainder of the claim incorporates claims 1, 7, 8, and previous claims 10 and 11, which are addressed as discussed above.
 	Regarding claim 14, the claim merely rephrases limitations that have already been addressed by previous claims.  For instance, electrical signals from the heart corresponding to the operation of the heart would at least imply, if not inherently include, presence of and/or level of heart activity, contractions, or absence thereof.  The remainder of the claim incorporates claims 1, 7, 8, and previous claims 10 and 11, which are addressed as discussed above.

 	Regarding claims 18-19, the implantable epicardial electrodes of Hastings are structurally suitable for implantation at the recited locations.
 	Regarding claim 20, receiving sensing signals from receivers is a limitation repeated from previous claims, and the pacing circuitry of Hastings as modified with Cox includes circuitry to store and/or process the sensing signals to determine timing intervals for the heart activity and for pacing (Cox: Col. 18, line 13 to Col. 19, line 32: for instance, arrhythmia is determined by timing intervals between sense events).
 	Regarding claim 21, Hastings discloses a MEMS configured to harvest energy from the heart (Paragraph 161).
 	 Regarding claim 25, Hastings discloses the pacemaker (pacing controller/pacemaker/seed) has receiving and sensing functionality to sense activity signals (Paragraphs 51, 59, 65, 74, 75) and functionality to control delivery of electrical impulses (at least the pacemaker or seed includes stimulation functionality).
 	
Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hastings (US 2006/0085041) in view of Regnier (US 2012/0330392).
 	Regarding claims 26-27, assuming arguendo regarding the broad claim interpretation, Hastings does not meet the claim limitations for separately connectable first and second parts.   and at least another portion configured for contact with the heart epicardial surface (Figure 4A: polymer base plate portion 202; Paragraph 60) while a modular casing containing the circuitry may be reversibly attached (e.g. Figure 4A: upper casing 100), in order to easily replace the circuitry/battery (Paragraph 29).  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Hastings as taught by Regnier to include an implantable electrode portion that is reversibly coupleable to the main body housing of a leadless pacemaker, in order to easily replace the circuitry/battery.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hastings (US 2006/0085041).
 	Regarding claim 30, Hastings discloses that an array of leadless pacemaker seeds may be implanted anywhere in the myocardium, and a subset of the seeds may be activated, in order to optimize the heart function (Paragraph 77; a normal, optimized heart contraction is conventionally understood to be from the apex to the base).  Hastings also shows locations along the left and right ventricular walls (Figure 1), as well as the interventricular septum (Figure 2B).  Hastings does not explicitly disclose the specific combination of R1 to R5 locations as recited.  As noted by Hastings, the locations of leadless pacing sites affects the resultant heart contraction, and optimizing the heart function may be achieved by routine experimentation of pacing locations (Paragraphs 76-77).  In addition, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  There is no evidence that the .

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hastings 1 (US 2006/0085041) in view of Hastings 2 (US 2009/0204170).
 	Regarding claim 33, Hastings 1 does not explicitly disclose adapting electrode lengths.  However, Hastings 2 teaches customizing electrode lengths for various desired implant locations on the heart, in order to reduce or minimize the likelihood of penetrating through the heart wall (Paragraph 118).  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Hastings 1 as taught by Hastings 2 to include using first and second different electrode lengths as recited, in order to reduce or minimize the likelihood of penetrating through the heart wall.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in 

Applicant is advised that should claim 8 be found allowable, claims 12-14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eugene T Wu/Primary Examiner, Art Unit 3792